Rowell, J.
This is replevin for seventy bottles of beer, alleged to have been taken by the defendant as deputy sheriff, from the plaintiff’s store, on a warrant of search and *98seizure. Plea, not guilty, and notice of justification under said warrant. Both the plea and the notice are demurred to.
As to the demurrer to the plea, the statute provides that the general issue shall be joined on the plea of not guilty, and this court has held in cases just like this that such a plea is good. Plainfield v. Batchelder, 44 Vt. 9; Loop v. Williams, 47 Vt. 407.
As to the demurrer to the notice, it is sufficient to say that a notice is not the subject of demurrer. If insufficient, advantage must be taken of it by objecting to the testimony offered under it.

Judgment affirmed and cause remanded.